           Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COUR
                                                                                                                                     APR 0 9 2019
                                                                         for the
                                                         Southern District of California                                CLeRK US OISTH IC l COURT
                                                                                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     BY                        DEPUTY
              In the Matter of the Search of                                )
         (Briefly describe the properly lo be searched                      )
          or identify the person by name and address)

    Cellular Telephone Huawei, Model: MYA-L 13,
                                                                            )
                                                                            )
                                                                                        Case No.1           9MJ1444
 S/N: HAVBB18304152122, IMEI: 865434032158896                               )
                                                                            )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
properly lo be searched and give its location):

 SEE ATTACHMENT A
located in the              Southern
                    ---------------
                                                  District of                   California
                                                                - - - - -- -- -- - - - - -- - - - - - - -
                                                                                                            , there is now concealed (identify the
person or describe the properly lobe seized) :

 SEE ATTACHMENT B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegaily possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. §§ 952, 960                      Importation of Controlled Substances;
        21 U.S.C. § 963                            Conspiracy to Import Controlled Substances

          The application is based on these facts:
        SEE AFFIDAVIT

           0 Continued on the attached sheet.
           0 Delayed notice o~ ~ days (give exact ending date if mor~an 30 days: - - -- -- - - ) is requested
             undec 18 U.S.C. ~ . 03a, the basis of which is set forth on/ e atta~


                                                                                                    '       App icanl 's signature

                                                                                                HSI Special Agent Matthew Rhoa
                                                                                                            Printed name and Iitle

Sworn to before me and signed in my presence.


Date:      Lf/1/11
City and state: San Diego, CA                                                       Honorable Barbara L. Major, U.S. Magistrate Judge
                                                                                                            Printed name and Iitle
  Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.2 Page 2 of 15




                                ATTACHMENT A
                          PROPERTY TO BE SEARCHED
The following property is to be searched:

            CELLULAR TELEPHONE
            Huawei
            Model: MYA-Ll3
            SIN: HAVBB18304152122
            IMEI: 865434032158896
            (Target Device);




currently in the possession of the U.S. Department of Homeland Security, Homeland
Security Investigations, which is located at 880 Front Street, San Diego, CA 92101
(Evidence Vault).
  Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.3 Page 3 of 15



                                  ATTACHMENT B
                                 ITEMS TO BE SEIZED
      Authorization to search the Target Device described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the Target Device for evidence
described below. The seizure and search of the Target Device shall follow the search
methodology described in the affidavit submitted in support of the warrant. The
evidence to be seized from the Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from third-
party applications, photographs, audio files, videos, and location data, for the period of
July 1, 2018 to August 1, 2018:
      a.     tending to indicate efforts to import methamphetamine, or some other
federally controlled substances from Mexico into the United States;
      b.     tending to identify accounts, facilities, storage devices, and/or services-
such as email addresses, IP addresses, and phone numbers-used to facilitate the
importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;
      c.     tending to identify coconspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;
      d.     tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;
      e.     tending to identify the user of, or persons with control over or access to,
the Target Device; and/or
   Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.4 Page 4 of 15



       f.    tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved in the
activities described above;
which are evidence ofviolations ofTitle 21, United States Code, Sections 952,960, and
963.
       Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.5 Page 5 of 15



 1                                      AFFIDAVIT
 2        I, Matthew Rhoa, being duly sworn, hereby state as follows:
 3                                   INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following
 5 electronic device, as further described in Attachment A, and seize evidence of crimes,
 6 specifically, violations ofTitle 21, United States Code, Sections 952,960 and 963, as more
 7 particularly described in Attachment B:
 8               CELLULAR TELEPHONE
 9               Huawei
10               Model: MYA-L13
11               SIN: HAVBB18304152122
12               IMEI: 865434032158896
13               (hereinafter the "Target Device").
14 This search supports an investigation and prosecution ofLeonor Jara-Bobadilla ("JARA")
15 for the crimes mentioned above. A factual explanation supporting probable cause follows.
16        2.     On January 2, 2019, I obtained a search warrant for the Target Device, to
17 seize items identified on Attachment B for the date range of August 1, 2018 to October 17,
18 2018. See 19-MJ-0023 (S.D. Cal.). In this application, I am seeking authority to search for
19 the same items for an additional thirty-day period, from July 1, 2018 through August 1,
20 2018. The factual basis supporting probable cause for this additional period is set forth
21 below in paragraphs 19 and 20.
22        3.     The Target Device was seized on October 17, 2018 from JARA after she was
23 arrested for driving a black 2000 Mazda MPV (the "Vehicle") into the United States
24 through the San Ysidro Port ofEntry (the "SYPOE") with approximately 37.30 kilograms
25 of methamphetamine, 24.04 kilograms of cocaine, and 5.84 kilograms of heroin hidden in
26 the quarter panels and doors. The Target Device is currently in the possession of the U.S.
27 Department      of   Homeland      Security       ("DHS"),   Immigration   and    Customs
28

                                                 1
       Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.6 Page 6 of 15



 1 Enforcement/Homeland Security Investigations ("HSI"), which is located at 880 Front St.,
 2 San Diego, CA 92101 (Evidence Vault).
 3         4.    Based on the information below, there is probable cause to believe that a
 4 search of the Target Device will produce evidence of the aforementioned crimes, as
 5 described in Attachment B.
 6         5.    The information contained in this affidavit is based upon my experience and
 7 training and consultation with other federal, state, and local law enforcement agents. The
 8 evidence and information contained herein was developed from my personal investigation
 9 of this matter and my review of documents and evidence related to this case. Because this
10 affidavit is made for the limited purpose of obtaining a search warrant for the Target
11   Device, it does not contain all of the information known by me or other federal agents
12 regarding this investigation. Instead, it contains only those facts necessary to establish
13 probable cause.
14                           EXPERIENCE AND TRAINING
15         6.   I am a Special Agent with HSI, which is a component agency of the DHS. I
16 have been employed as an HSI Special Agent since November 2017. I am currently
17 assigned to the HSI San Diego field office in San Diego, California. My job duties are to
18 investigate the smuggling of controlled substances into the U.S.      I have been cross-
19 designated by the U.S. Drug Enforcement Administration ("DEA") to conduct narcotics
20 investigations and enforce provisions of the Federal Controlled Substances Act, pursuant
21 to Title 21 of the United States Code. Prior to employment with HSI, I was a federal law
22 enforcement officer with the Federal Air Marshal Service (F AMS), also a component of
23 DHS. I was assigned as a Federal Air Marshal from July 2010 to November 2017 at the
24 Washington DC., Baltimore, MD, and Chicago, IL field offices. Prior to my federal law
25 enforcement career, I was a police officer in Michigan certified by the Michigan
26 Commission on Law Enforcement Standards (MCOLES) from July 2000 to December
27 2008. Prior to my career in law enforcement, I received a Master's of Science in criminal
28

                                              2
         Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.7 Page 7 of 15



 1 justice administration and a Bachelor of Arts degree in criminal justice from the Ferris
 2 State University in Big Rapids, Michigan.
 3          7.    As an HSI Special Agent, my formal training consisted of six months of
 4 residential instruction at the Federal Law Enforcement Training Center in Brunswick,
 5 Georgia, which included training related to narcotics and dangerous drugs.             I have
 6 participated in training programs related to controlled substances, including but not limited
 7 to marijuana, cocaine, methamphetamine, and heroin. I have also received training in the
 8 methods used by narcotics traffickers to import, distribute, package and conceal controlled
 9 substances. Moreover, I have participated in numerous investigations and executed arrests
10 for drug-related offenses, including possession with the intent to distribute, transportation,
11 and the importation of controlled substances.
12          8.    Additionally, through the course of my duties as a Special Agent, I have talked
13 with other experienced narcotics investigators and received informal training regarding
14 illegal drug trends and methods of operation for multi-kilogram drug dealing and
15 trafficking in the San Diego area.
16          9.    Based on my training and experience, I am familiar with the ways in which
17 drug smugglers and traffickers conduct their business. Indeed, during the course of my
18 duties I have ( 1) worked as a case agent, directing specific drug-related investigations; (2)
19 worked as a surveillance agent who observed and recorded movements of individuals
20 suspected of trafficking drugs; (3) participated in the execution of search warrants related
21 to drug investigations; (4) initiated and executed numerous arrests for drug-related
22 offenses, including possession with the intent to distribute; and (5) interviewed criminal
23 defendants, witnesses, and informants in furtherance of investigations into the illegal
24 smuggling and trafficking of controlled substances. Through these duties, I have gained a
25 working knowledge and insight into the operational habits of drug smugglers and
26 traffickers.
27 I I
28 I I

                                                 3
       Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.8 Page 8 of 15



 1         10. Based upon my training and expenence and consultations with law
 2 enforcement officers experienced in drug smuggling and trafficking investigations, and all
 3 the facts and opinions set forth in this affidavit, I submit the following:
 4               a. Drug smugglers and traffickers will use cellular/mobile telephones because they
 5                  are mobile and they have instant access to telephone calls, text, web, and voice
 6                  messages;
 7               b. Drug smugglers and traffickers will use cellular/mobile telephones because they
 8                  are able to actively monitor the progress of their illegal cargo while the
 9                  conveyance is in transit;
10               c. Drug smugglers and traffickers and their coconspirators will use cellular/mobile
11                  telephones because they can easily arrange and/or determine what time their
12                  illegal cargo will arrive at predetermined locations;
13               d. Drug smugglers and traffickers will use cellular/mobile telephones to direct
14                  drivers to synchronize an exact drop off and/or pick up time of their illegal
15                  cargo;
16               e. Drug smugglers and traffickers will use cellular/mobile telephones to notify or
17                  warn their coconspirators of law enforcement activity to include the presence
18                  and posture of marked and unmarked units as well as the operational status of
19                  checkpoints and border crossings; and
20               f. Drug     smugglers   and traffickers    and   their coconspirators   often use
21                  cellular/mobile telephones to communicate with load drivers who transport their
22                  narcotics and/or drug proceeds.
23         11.      Based upon my training and expenence and consultations with law
24 enforcement officers experienced in drug smuggling and trafficking investigations, and all
25 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
26 and often do contain electronic records, phone logs and contacts, voice and text
27 communications, and data such as emails, text messages, chats and chat logs from various
28 third-party applications, photographs, audio files, videos, and location data.              This ·.

                                                   4
      Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.9 Page 9 of 15



 1 information can be stored within disks, memory cards, deleted data, remnant data, slack
 2 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 3 Specifically, I know based upon my training, education, and experience investigating drug
 4 smuggling and trafficking conspiracies that searches of cellular/mobile telephones
 5 sometimes yields evidence:
 6           a. tending to indicate efforts to import methamphetamine, or some other
 7              federally controlled substances from Mexico into the United States, or possess
 8              and/or transport with the intent to distribute methamphetamine or federally
 9              controlled substances within the United States;
10           b. tending to identify accounts, facilities,   stor~ge   devices, and/or services-such
11              as email addresses, IP addresses, and phone numbers-used to facilitate the
12              importation of methamphetamine, or some other federally controlled
13              substances from Mexico into the United States, or possession and/or
14              transportation with the intent to distribute methamphetamine or federally
15              controlled substances within the United States;
16           c. tending to identify coconspirators, criminal associates, or others involved in
17              importation of methamphetamine, or some other federally controlled
18              substances from Mexico into the United States, or possession and/or
19              transportation with the intent to distribute methamphetamine or federally
20              controlled substances within the United States;
21           d. tending to identify travel to or presence at locations involved in the
22              importation of methamphetamine, or some other federally controlled
23              substances from Mexico into the United States, or possession and/or
24              transportation with the intent to distribute methamphetamine or federally
25              controlled substances within the United States, such as stash houses, load
26              houses, or delivery points;
27           e. tending to identify the user of, or persons with control over or access to, the
28              subject telephone; and/or

                                                5
      Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.10 Page 10 of 15



 1              f. tending to place in context, identify the creator or recipient of, or establish the
 2                 time of creation or receipt of communications, records, or data involved in the
 3                 activities described above.
 4        12.      Subscriber Identity Module (SIM) Cards, also known as subscriber identity
 5 modules, are smart cards that store data for GSM cellular telephone subscribers. Such data
 6 includes user identity, location and phone number, network authorization data, personal
 7 security keys, contact lists and stored text messages. Some of the evidence generated by a
 8 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
 9 been utilized in connection with that telephone.
10        13.      Based on my training and experience, and conversations with other law
11 enforcement officers who investigate drug smuggling and trafficking, I know that drug
12 conspiracies often require detailed and intricate planning to successfully evade detection.
13 Consequently, drug conspiracies often involve planning and coordination for several
14 months-this planning often occurs through mobile telephones. Additionally, based on
15 my training and experience, and conversations with other law enforcement officers who
16 investigate drug smuggling and trafficking, I know that coconspirators are often unaware
17 when a fellow coconspirator has been arrested and will attempt to communicate with that
18 coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
19 drugs that are being transported.
20                          FACTS SUPPORTING PROBABLE CAUSE
21        14.      According to a report prepared by CBPO David Schiano, on October 17, 2018,
22 at approximately 0826 hours, Schiano was conducting pre-primary inspections at the
23 SYPOE when he approached the Vehicle bearing plates BAIMM A65NTG9 that JARA
24 was driving. CBPO Schiano used a K91 OB Buster Contraband Detector on the rear quarter
25 panel on the driver side of the Vehicle and received a high reading. CBPO Schiano began
26 a cursory inspection of the Vehicle and received high Buster readings when checking the
27 inside of the driver-side quarter panel, which CBPO Schiano opened with a screwdriver
28 and observed packages wrapped in cellophane.

                                                   6
         Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.11 Page 11 of 15



 1           15.   According to a report prepared by CBPO Nicholas Pernicano, a secondary
 2 inspection of the Vehicle's quarter panels, doors, and dashboard revealed about 74
 3 packages weighing 37.30 kilograms, which field-tested positive for methamphetamine; 20
 4 packages weighing 24.04 kilograms, which field-tested positive for cocaine; and 5
 5 packages weighing 5.84 kilograms, which field-tested positive for heroin.
 6           16.   On October 17, 2018, at approximately 9:21 a.m., I was notified of the drug
 7 seizure and responded to the SYPOE, where JARA, the Vehicle, methamphetamine,
 8 cocaine, heroin, and the Target Device were being held for further processing. The Target
 9 Device was seized by CBPO Pernicano and was provided to me. At approximately 12:46
10 p.m., I made contact with JARA at the SYPOE. During her post-Miranda interview, JARA
11   identified the Target Device as belonging to her. 1
12           17.   On October 17, 2018, I interviewed JARA, and she denied knowledge of the
13 narcotics in the Vehicle. She said she had responded to an advertisement in a newspaper
14 and had been contacted by a man named Alfredo GARCIA (GARCIA). JARA said that
15 GARCIA arranged for the Vehicle to be registered in her name and that GARCIA would
16 provide the Vehicle to her when she crossed into the United States. JARA said she would
17 drive the Vehicle into the United States and purchase about $20 worth of cleaning supplies
18 and then return to Mexico and deliver the Vehicle back to GARCIA. JARA said when she
19 drove the Vehicle into the United States, she would park the Vehicle in a parking lot close
20 to the international border and then call GARCIA to tell him where the vehicle was
21   parked. JARA then said she would leave the vehicle and go shopping, initially stating only
22 at the ".99 cent" store, but later stating that she would go grocery shopping or to church
23 and that she would be away from the Vehicle for several hours. JARA said she would then
24 call GARCIA before returning to the Vehicle. JARA said she was paid $100 in cash for
25
     1
     A logical extraction of the contents of the Target Device was performed using the
26
   Cellebrite machine at the port of entry. None of those contents are relied upon for purposes
27 of establishing probable cause in this affidavit. Additionally, because this case is likely
   headed to trial, I would seek a warrant to search the Target Device regardless in order to
28
   obtain a full forensic examination.
                                                7
      Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.12 Page 12 of 15



 1 each trip.
 2         18.   My review of the TECs records and crossing history for JARA reveals that
 3 from August 31, 2018 to October 17, 2018 she crossed the United States/Mexico border
 4 approximately 13 times in the Vehicle.
 5         19.   As noted, JARA said in her interview that she had responded to an
 6 advertisement in a newspaper and been contacted by GARCIA. Subsequently, JARA has
 7 provided an electronic copy of the advertisement, which is dated August 13, 2018. The
 8 Target Device has a communication with the phone number listed on the advertisement
 9 on August 13, 2018.
10         20.   During my search ofthe Target Device pursuant to the prior search warrant
11 (19-MJ-023 (S.D. Cal.)), I found that on August 8, 2018, JARA missed a call from a phone
12 number saved to the contact "Alfred G." After August 13, JARA tried to call this number
13 at least one time, and had at least one conversation with the user of that number. I also note
14 from my search that she had communications with contacts saved as "Alfredo," "Alfredo
15 Gcia," "Alfredo G," and "Alfredito G." These appear to me to be variations on the name
16 "Alfredo Garcia," and so I believe the Target Device demonstrates that before August 13,
17 2018, JARA had at least one attempted phone communication with GARCIA. I therefore
18 seek this additional authority to search the Target Device to identify any additional
19 communications between JARA and GARCIA.
20         21.   Based upon my experience and investigation in this case, there is probable
21 cause to believe that JARA, as well as other persons currently unknown, were involved in
22 an ongoing conspiracy to import and transport methamphetamine and other federally
23 controlled substances. Based on my experience investigating drug smugglers and
24 traffickers, there is probable cause to believe that JARA used the Target Device to
25 coordinate with coconspirators regarding the importati9n, transportation, and distribution
26 of methamphetamine and other federally controlled substances, and to otherwise further
27 this conspiracy both inside and outside of the United States. There is also probable cause
28 to believe that recent calls made and received, telephone ·numbers, contact names,

                                                8
      Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.13 Page 13 of 15



 1 electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other
 2 digital information are stored in the memory of the Target Device, which may identify
 3 other persons involved in drug trafficking activities.
 4         22.   Accordingly, based upon my experience and training, consultation with other
 5 law enforcement officers experienced in drug trafficking investigations, and all the facts
 6 and opinions set forth in this affidavit, there is probable cause to believe that information
 7 relevant to the drug smuggling and trafficking activities of Leonor JARA Bobadilla, such
 8 as telephone numbers, made and received calls, contact names, electronic mail (e-mail)
 9 addresses, appointment dates, messages, pictures and other digital information are stored
10 in the memory of the Target Device. For the reasons set forth above, I request permission
11 to search the Target Device for items listed in Attachment B for the time period from July
12 1, 2018 up to and including August 1, 2018.
13                                    METHODOLOGY
14         20.   It is not possible to determine, merely by knowing the cellular/mobile
15 telephone's make, model and serial number, the nature and types of services to which the
16 device is subscribed and the nature of the data stored on the device. Cellular/mobile
17 devices today can be simple cellular telephones and text message devices, can include
18 cameras, can serve as personal digital assistants and have functions such as calendars and
19 full address books and can be mini-computers allowing for electronic mail services, web
20 services and rudimentary word processing.        An increasing number of cellular/mobile
21   service providers now allow for their subscribers to access their device over the internet
22 and remotely destroy all of the data contained on the device. For that reason, the device
23 may only be powered in a secure environment or, if possible, started in "flight mode" which
24 disables access to the network. Unlike typical computers, many cellular/mobile telephones
25 do not have hard drives or hard drive equivalents and store information in volatile memory
26 within the device or in memory cards inserted into the device. Current technology provides
27 some solutions for acquiring some of the data stored in some cellular/mobile telephone
28 models using forensic hardware and software. Even if some of the stored information on

                                               9
      Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.14 Page 14 of 15



 1 the device may be acquired forensically, not all of the data subject to seizure may be so
 2 acquired.     For devices that are not subject to forensic data acquisition or that have
 3 potentially relevant data stored that is not subject to such acquisition, the examiner must
 4 inspect the device manually and record the process and the results using digital
 5 photography. This process is time and labor intensive and may take weeks or longer.
 6         21.    Following the issuance of this warrant, I will collect the Target Device and
 7 subject it to analysis. All forensic analysis of the data contained within the telephone and
 8 its memory cards will employ search protocols directed exclusively to the identification
 9 and extraction of data within the scope of this warrant.
10         22.    Based on the foregoing, identifying and extracting data subject to seizure
11 pursuant to this warrant may require a range of data analysis techniques, including manual
12 review, and, consequently, may take weeks or months. The personnel conducting the
13 identification and extraction of data will complete the analysis within 90 days, absent
14 further application to this court.
15                                      CONCLUSION
16         22.    Based on all ofthe facts and circumstances described above, there is probable
17 cause to conclude that Leonor Jara-Bobadilla used the Target Device to facilitate
18 violations ofTitle 21, United States Code, Sections 952, 960, and 963.
19         22.    Because the Target Device was promptly seized during the investigation of
20 Leonor Jara-Bobadilla's trafficking activities and has been securely stored, there is
21 probable cause to believe that evidence of illegal activities committed by Leonor Jara-
22 Bobadilla continues to exist on the Target Device. Based on the above facts and my
23 training and experience, there is probable cause to believe that evidence of violations of
24 Title 21, United States Code, Sections 952, 960, and 963 will be found within the date
25 range from July 1, 2018 to August 1, 2018.
26         23.    WHEREFORE, I request that the court Issue a warrant authorizing law
27 enforcement agents and/or other federal and state law enforcement officers to search the
28

                                               10
     Case 3:19-mj-01444-BLM Document 1 Filed 04/09/19 PageID.15 Page 15 of 15



 1 items described in Attachment A and to seize the items listed in Attachment B, using the
 2 methodology described above.
 3
 4
 5        I swear the foregoing is true and correct to the best of my knowledge and belief.


                                                         ~
 6
 7
                                          Matthew Rhoa
 8                                        HSI Special Agent
 9
10 Subscribed and sworn to before me this    1     day of April, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              11
